UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934 26 January 2011 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin, Dublin 22, Ireland. (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Enclosure: Holding(s) in Company CRH has been advised by The Growth Fund of America, Inc. ("GFA") that it holds 27,986,732 Ordinary Shares in CRH plc (the "Company"), which represents 3.94% of the issued share capital of the Company. The TR-1 form, set out below, states that GFA has granted proxy voting authority to Capital Research and Management Company ("CRMC"), its investment adviser, and that GFA's control of voting rights in the Company is 0%. This is in line with notifications received from GFA and CRMC in January 2010. Standard Form TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: CRH plc 2. Reason for the notification (please place an X inside the appropriate bracket/s): [ X ] An acquisition or disposal of voting rights [ ] An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached [ ] An event changing the breakdown of voting rights [ ] Other (please specify) 3. Full name of person(s) subject to notification obligation: The Growth Fund of America, Inc. 4. Full name of shareholder(s) (if different from 3) : 5. Date of transaction (and date on which the threshold is crossed or reached): 24th January 2011 6. Date on which issuer notified: 26th January 2011 7. Threshold(s) that is/are crossed or reached: Below 4% 8. Notified Details: A: Voting rights attached to shares Class/type of shares (if possible use ISIN CODE) Situation previous to the triggering transaction Number of shares Number of voting rights Ordinary Shares (IE0001827041) 0 Resulting situation after the triggering transaction Class/type of shares (if possible use ISIN CODE) Number of shares Number of voting rights % of voting rights Direct Indirect Direct Indirect Ordinary Shares (IE0001827041) 0 0% B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/conversion period/date Number of voting rights that may be acquired (if the instrument exercised/ converted) % of voting rights N/A Total (A+B) (where applicable in accordance with national law) Number of voting rights % of voting rights 0 0% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: N/A 10. In case of proxy voting: N/A 11. Additional information: GFA has granted proxy voting authority to Capital Research and Management Company, its investment adviser. Done at Los Angeles, California on 25th January 2011 12. Contact name: Neil Colgan Company Secretary 13. Contact telephone number: + SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 26 January 2011 By:/s/Maeve Carton M. Carton Finance Director
